Citation Nr: 0119545	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  95-26 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an eye disability 
to include defective vision.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to an initial rating in excess of 30 percent 
for residuals of cranial trauma with post-traumatic 
cephalalgia and migraine-type headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1990 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan, where, among other things, entitlement to 
service connection for defective vision, a back disability, 
and a psychiatric disability was denied.  Service connection 
for cranial trauma with post-traumatic cephalalgia was 
granted and rated as 10 percent disabling, effective November 
9, 1994.

In January 1998, the Board remanded the case to obtain 
additional development.  To the extent possible, the RO has 
complied with the remand directives of the Board.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In September 2000, the RO increased the 10 percent rating for 
residuals of cranial trauma with migraine-type headaches to 
30 percent, effective November 9, 1994.  In accordance with 
AB v. Brown, 6 Vet. App. 35 (1993), the matter remains on 
appeal.



FINDINGS OF FACT

1.  To the extent possible, the VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.

2.  The medical evidence does not establish that the veteran 
currently has an eye disability to include defective vision, 
separate or distinct from the service-connected residuals of 
cranial trauma with post-traumatic cephalalgia and migraine-
type headaches.

3.  The medical evidence does not establish that the veteran 
currently has a chronic back disability related to service.

4.  The medical evidence does not establish that the veteran 
currently has a chronic psychiatric disability.

5.  The service-connected residuals of post-traumatic cranial 
trauma are manifested primarily by migraine-type headaches 
characterized as severe, dull headaches with left eye pain, 
blurred vision and photophobia, occurring daily and lasting 
up to five hours, that are productive of severe economic 
inadaptability; evidence of an exception or unusual 
disability picture so as to render the schedular rating 
inadequate has not been demonstrated.


CONCLUSIONS OF LAW

1.  A chronic eye disability, to include defective vision, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).

2.  A chronic back disability was not incurred in or 
aggravated by active service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

3.  A chronic psychiatric disability was not incurred in or 
aggravated by active service, nor may in-service incurrence 
of a psychosis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

4.  The criteria for an initial rating of 50 percent for 
cranial trauma with post-traumatic cephalalgia and migraine-
type headaches have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.124, 
Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board is satisfied that all relevant facts pertaining to 
these claims have been properly and sufficiently developed.  
In this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been provided a statement of the 
case and a supplemental statement of the case informing him 
of the medical evidence necessary to substantiate his service 
connection and increased rating claims. 

Additionally, as previously noted, in January 1998 the Board 
remanded the claims to obtain additional development.  By a 
letter dated in April 1998, the RO asked the veteran to 
submit additional evidence.  The RO asked the veteran to 
provide the names and addresses of his employers and of 
doctors and medical facilities that had treated him.  The RO 
requested receipt of the information by June 24, 1998.  The 
veteran did not respond.  The RO however obtained VA 
outpatient treatment records, and the veteran received a 
contemporaneous VA medical examination for his post-traumatic 
cranial disability.  Given the VA's attempts to obtain 
evidence, compared with the veteran's failure to furnish 
requested information, a remand for obtaining additional 
medical records is not necessary.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Because the Board finds that no additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would not be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).



Service Connection

The veteran seeks service connection for an eye disability to 
include defective vision, a back disability, and a 
psychiatric disability.  Service connection may be 
established for a disability resulting from disease or injury 
contracted in the line of duty, see 38 U.S.C.A. § 1110; for a 
chronic disease, including arthritis or a psychosis, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service, see 
38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 
3.309; or for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service, see 
38 C.F.R. § 3.303(d).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection based on chronicity may be established 
when (1) the chronic condition is observed during service, 
(2) continuity of symptomatology is demonstrated thereafter 
and (3) competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 489 
(1997).  Although a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, a lay person is 
competent to testify as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  Notwithstanding a 
claimant's showing of post service continuity of 
symptomatology and in-service injury, competent medical 
expertise is required to make a medical diagnosis and relate 
the present diagnosis to service.  Id.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Eye disability, including defective vision

Regarding service connection for a chronic eye disability, 
the Board initially notes that service connection is in 
effect for residuals of cranial trauma with post-traumatic 
cephalalgia with migraine-type headaches.  It is also noted 
that symptoms attributable to the migraine-type headaches 
include left eye pain, blurred vision, and photophobia.  See 
April 1995 VA visual examination report and June 1997 Hearing 
Transcript.

Thus, in order to establish separate service connection for a 
chronic eye disability, to include defective vision, the 
medical evidence must establish that the veteran has a visual 
pathology separate or distinct from symptoms attributable to 
his service-connected migraine-type headaches, status post 
cranial trauma with post-traumatic cephalalgia.  In this 
case, the preponderance of the evidence is against such a 
finding.  

The Board acknowledges the veteran's service medical records.  
The records show that in June 1992 the veteran received 
treatment following blunt trauma to the left eye periorbital 
area.  Sutures were required.  Follow-up objective 
examinations in June 1992 revealed no evidence of intra 
ocular inflammation, infection or complications.  The 
assessment was resolving blunt trauma of the left eye.  The 
service medical records also contain Dental Health 
Questionnaire reports dated from 1990 to 1993 showing that 
the veteran denied having or ever having glaucoma.  In a 
report of medical history completed in December 1993, the 
veteran indicated he had, or had had, eye trouble specified 
as occasional photophobia, since a head injury in 1992.  
Physical examination at that time revealed his uncorrected 
distant vision was 20/20 in both eyes.  The September 1994 
Report of Medical Examination for final physical examination 
purposes reflects that clinical evaluations of the eyes, 
including ophthalmoscopic, and of the pupils, and ocular 
motility, were normal.  The veteran's uncorrected distant 
vision was 20/15, bilaterally.  It was noted that he was 
scheduled to see an optometrist.  On the Report of Medical 
History, the examiner noted that the veteran was instructed 
to see an optometrist for eye trouble and photophobia, 
associated with headaches.  The records also show that in 
June and August 1994 the veteran complained of pain of the 
left eye and headaches, and recalled a history of trauma to 
the left periorbital area which occurred in June 1992.  The 
veteran reported that he was involved in a fight where he was 
struck with a beer bottle and that that incident resulted in 
trauma to the left eye.  The veteran complained that pain and 
discomfort of the left eye occurred after being exposed to 
sunlight for long periods of time.  He described the pain as 
localized and feeling like someone was stabbing his left eye 
from behind with an ice pick.  However, clinical evaluation 
was essentially normal.  Visual acuity was 20/15 on the right 
and 20/15-1 on the left.  The assessment was photophobia 
unknown etiology of the left eye.  On ophthalmology 
examination in August 1994, the impression was symptoms 
consistent with mild recurrent iritis, and in a September 
1994 addendum, it was noted that the veteran had frequent 
headaches associated with an in-service altercation and that 
he described severe photophobia as the cause of the 
headaches.  Blurred vision was associated with the 
photophobia.  

In spite of the veteran's in-service incidents and 
complaints, the service medical records do not show that any 
of his symptoms resulted in a chronic eye disability separate 
or distinct from the residuals of cranial trauma with post-
traumatic cephalalgia and migraine-type headaches.  

The preponderance of the post-service medical evidence also 
does not establish the presence of a separate eye disability.  
On general VA examination in April 1995, the veteran gave a 
history of a left orbital wall fracture in 1992, without 
surgery and having blurred vision with headaches.  He denied 
having diplopia.  After examination, the diagnosis was 
history of left orbital fracture, no pathology found.  

On VA psychiatric examination in April 1995, the multiaxial 
diagnoses included: Axis III: chronic multifocal pain, head, 
eyes, and back.

On VA visual examination in April 1995, the veteran 
complained of pain of the left eye.  It was reported that 
previous ocular history consisted of an orbital floor 
fracture in 1992.  On examination, uncorrected visual acuity 
was 20/20 at distance and near, bilaterally.  There was no 
diplopia and muscle function was smooth, accurate, full, and 
extensive.  There were no visual field defects.  On slit-lamp 
examination, all findings were within normal limits.  X-rays 
revealed no orbital fracture.  The diagnosis was monocular 
pain.  The examiner stated that the veteran should be 
evaluated for migraines.  It was clinically opined the 
veteran could possibly have migraines causing this kind of 
problem.

On VA neurological examination, which was conducted that same 
month, it was recalled that during service the veteran 
sustained an orbital fracture and fracture of the left 
cheekbone.  The examiner reported that the veteran's 
headaches were of the left orbital area and generalized.  
They were dull and eventually became sharp.  The examiner 
then reported that the veteran's headache would last for 
hours and occurred every other day or daily.  Photophobia 
occurred with the headaches.  The diagnosis was cranial 
trauma with post-traumatic cephalalgia and mild bilateral 
hearing loss.  A diagnosis of a visual defect was not made.

At a personal hearing held in July 1995 before a RO hearing 
officer, the veteran presented photographs, which he 
described as illustrating his swollen face after being beaten 
in service.  The veteran then described having headaches that 
occurred in clusters, and stated that he would first feel 
pain of the eye then a headache would occur.  The veteran 
stated that his visual difficulty primarily occurred in the 
left eye.  He indicated he very seldom had pain of the right 
eye.  Bright lights also caused difficulties. 

At a personal hearing held in June 1997 before the 
undersigned, the veteran testified that he had difficulty 
with his vision.  The veteran reported that he had pain of 
the left eye when he had headaches and that a diagnosis of 
photophobia was made during service.  He took Motrin to 
obtain relief, although a physician had not prescribed 
medication.

Except for noting a history of left orbital wall and closed 
head injury, VA outpatient treatment reports dated from 1997 
to 1999 show complaints of visual difficulties associated 
with the veteran's headaches.  The reports do not diagnose a 
separate or distinct disability.  Additionally, on VA 
examination in March 1999, no reference to a visual defect 
was made.

In this case, the medical evidence does not establish that 
the veteran currently has a chronic eye disability to include 
defective vision, separate or distinct from symptoms 
attributable to his service-connected residuals of a cranial 
trauma with post-traumatic cephalalgia and migraine-type 
headaches.  Because there is no evidence of a separate, 
current eye disability associated with events in service, the 
claim must be denied.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The preponderance of the evidence is against the 
claim, and not in equipoise.  38 U.S.C.A. § 1110; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303.

Back disability

The veteran also seeks service connection for a back 
disability.  He maintains that he initially injured his back 
during boot camp and has had pain since that time.  However, 
the current medical evidence fails to establish that the 
veteran has a mid or a low back disability.

The Board acknowledges that service medical records show in 
June 1991, the veteran complained of a three-week history of 
back pain after playing basketball, and that he stated that 
he had recurrent pain after running.  The reports also 
document complaints of low back pain in July 1991.  At that 
time, the veteran stated that his condition had improved, but 
the week before, he ran and participated in field unit 
exercises.  Objective evaluation revealed bilateral lumbar 
muscle tenderness to touch on palpation, without deformity 
and with full range of motion.  The assessment was low back 
pain after injury and right thoracic sprain.  On follow-up, 
that same month, an assessment of resolving low and mid-back 
strain was made.  A clinical entry dated later in July 1991 
also notes back pain.  Objective findings revealed evidence 
of muscle sprain with tenderness of the right lower and upper 
thoracic spine areas.  Range of motion was "okay."  The 
assessment was thoracolumbar myositis.  In August 1991, the 
veteran reported that the pain was not going away.  Objective 
findings revealed normal range of motion, although slight 
spasm upon bending over with tenderness on palpation of the 
right upper and lower thoracic spine areas were noted.  The 
assessment was persistent thoracolumbar sprain.  A separate 
clinical entry also documents complaints of low back pain 
after shooting basketball, and records an assessment of low 
back pain.  

The service medical records also document that in October 
1993 the veteran complained of back pain after playing flag 
football and record an assessment of muscle strain.  Dental 
Health Questionnaire reports dated from 1990 to 1993 show 
that the veteran denied having or ever having arthritis, but 
on one occasion in 1993, he stated that he had painful 
joints.  In the September 1994 Report of Medical History, the 
veteran indicated that he had had, or currently had, 
recurrent back pain, and the examiner noted recurrent back 
pain described as being dull after bending over.  However, 
the Report of Medical Examination for final physical 
examination, dated at that time, reflects that clinical 
evaluation of the spine, other musculoskeletal, was normal.  
The service medical records do not show that any symptoms of 
the back resulted in chronic disability.  

Additionally, the current medical evidence does not 
demonstrate that the veteran has a current chronic back 
disability.  On general VA examination in April 1995, the 
veteran gave a history of upper and lumbar back pain and 
reported that he had prescribed himself a back brace.  He 
denied having radiation, numbness, and tingling peripherally.  
After examination and normal x-ray studies, the diagnoses 
included "[h]istory of lumbar and thoracic spine pains 
secondary to doing a hump in service.  No pathology found."  

On VA psychiatric examination in April 1995, the multiaxial 
diagnoses included: Axis III: chronic multifocal pain, head, 
eyes, and back.

At the hearing held in July 1995, the veteran testified that 
after enduring boot camp he had lower back pain, but he did 
not complain because he wanted to graduate from boot camp.  
Reportedly, when he sought treatment, he received Motrin.  
The veteran also testified that his back pain continued 
throughout service.  He had not sought treatment for his back 
pain since separation from service, but he had missed time 
from work either due to his back disorder or due to 
headaches.  At the hearing held in June 1997, the veteran 
testified that his current low back pain and spasm initially 
became manifest in service.  

VA outpatient treatment reports dated from 1997 to 1999 are 
silent for any back disorder.  Also, on VA examination in 
March 1999, even though the veteran stated that his back pain 
began in December 1990 and that it was located in the mid 
thoracic region, aggravated by bending, standing, and 
physical movement, laboratory results showed that x-rays of 
the mid back were normal.  The diagnosis was history of mid 
back pain.

As previously noted, the Board is cognizant of the veteran's 
in-service complaints of back pain and the current diagnosis 
of chronic multifocal pain of the back and history of mid and 
low back pain.  However, those diagnoses do not demonstrate 
that the veteran has a current back disability.  Pain alone 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  In addition, even if 
the veteran currently has back pain, he has not presented 
medical evidence that his current pain is related to any in-
service injury.  As a lay person, the veteran is not 
qualified to testify as to medical nexus.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  In light of the foregoing, the 
evidence preponderates against the veteran's claim and is not 
in equipoise.  The matter is denied.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

Psychiatric disability

The veteran also seeks service connection for a psychiatric 
disability.  The Board acknowledges that at the hearings held 
in July 1995 and June 1997, the veteran recalled that while 
at a bar during service, he was hit over the head with a beer 
bottle and beaten.  The veteran added that as a result of 
that altercation, he did not like being around others or 
being in crowds, and was distrustful of others.  He also had 
nightmares of the attack.

However, the medical evidence fails to establish the presence 
of a current psychiatric disability.  The pertinent service 
medical records include the September 1994 Report of Medical 
History.  On the report, the veteran indicated that he had 
had, or currently had, depression or excessive worry.  He 
denied having nervous trouble of any sort.  On the report, 
the examiner noted depression.  The examiner reported that 
the veteran had stated that he was "sick" of service.  It 
was noted the veteran reported that his supervisors gave him 
a hard time and that he had family problems.  The veteran 
also stated that he had nightmares of when he was beaten 
during an in-service fight.   However, the February 1994 
Report of Medical Examination for final physical examination 
purposes, is silent with respect to any psychiatric 
abnormality.  

Additionally, on VA psychiatric examination in April 1995, 
even though the veteran reported that he had been physically 
assaulted by six marines during service and that after the 
incident he had difficulty being around crowds, and was 
agitated and jumpy, the examiner found no psychiatric 
diagnosis.  VA outpatient treatment reports dated from 1997 
to 1999 are silent with respect to this matter, except for 
recording the veteran's medical history where he reported 
feeling depressed about the in-service incident that occurred 
in the Philippines.  Also, the veteran's March 1999 VA 
examination report is silent with regard to a psychiatric 
disability on mental status examination.

In this case, there is no evidence of a current psychiatric 
disability.  Service connection cannot be established in the 
absence of medical evidence demonstrating a current 
psychiatric disability that had its onset in service or a 
psychosis, manifested to a compensable degree within a year 
of service.  Thus, the evidence preponderates against the 
veteran's claim and is not in equipoise.  The appeal is 
denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309.

Increased Evaluation

The veteran also seeks a rating in excess of 30 percent for 
cranial trauma with post-traumatic cephalalgia and migraine-
type headaches.  In relevant part, in May 1995, service 
connection was granted and the disability was evaluated at 10 
percent, effective from November 9, 1994, under Diagnostic 
Code 8045-9304.  In September 2000, the RO increased the 10 
percent rating to 30 percent, under Diagnostic Code 8045-
8100.  Because the veteran appealed the original rating, the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995); see also AB v. Brown, 6 Vet. App. 35 (1993).  In this 
case, separate ratings can be assigned for separate periods 
of time based on facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

Diagnostic Code 8045 contemplates brain disease due to 
trauma.  That provision provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Diagnostic Code 8045 (2000).

In this case, evaluating the veteran's disability by analogy 
under Diagnostic Code 8100 is also possible and appropriate.  
That rating provision provides that a 30 percent evaluation 
is warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, and a 50 percent evaluation is warranted for 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
the evidence of record pertaining to the veteran's medical 
history.  

In this case, after reviewing the medical evidence of record 
and aforementioned diagnostic codes, the Board finds that a 
rating in excess of 30 percent is not warranted under 
Diagnostic Code 8045.  Although the veteran subjectively 
complains of headaches, dizziness, and insomnia, the medical 
evidence is completely devoid of any diagnosis of multi-
infarct dementia associated with brain trauma.  Thus, no 
consideration of entitlement to an increased rating in this 
respect is warranted.

However, as previously noted, the veteran's disability may be 
rated by analogy under Diagnostic Code 8100, as a migraine 
disability.  Under those criteria, the Board finds that the 
evidence is in equipoise; thus, the criteria for an initial 
rating of 50 percent have been met.  This is the maximum 
schedular evaluation assignable under that Diagnostic Code.

On neurological examination in April 1995, the veteran 
described his headaches as occurring in the left orbital 
region and being generalized.  He added that they started out 
as dull, but eventually became sharp.  The headaches lasted 
for several hours and occurred every other day or daily.  
Although he denied having nausea, vomiting, or loss of 
consciousness, he acknowledged having photophobia, dizziness, 
discomfort, and pressure of the head occurring once per week 
and lasting two to three minutes.  He also stated that he 
could not work with a headache although he remained employed.  
On neurological examination, the veteran's cranial nerves 
were intact, except for bilateral hearing loss; his gait and 
station were normal; and on motor system examination, all 
muscle groups exhibited normal strength.  Additionally, tone 
and coordination were intact; reflexes were symmetrical; and 
each plantar was flexor.  Sensory examination was intact.  
The diagnosis was cranial trauma with post-traumatic 
cephalalgia.  

On visual examination, which was conducted that same month, 
the examiner reported that the veteran had monocular pain and 
that the veteran should be evaluated for migraines.  The 
examiner stated that the veteran could possibly have 
migraines that were causing his problem.  

Although VA outpatient treatment reports dated from 1997 to 
1999 show essentially normal clinical findings, the reports 
also show treatment for complaints of recurrent headaches and 
document diagnoses of post-traumatic headaches.  A September 
1999 clinical entry reports that the veteran had headaches 
almost daily.  The headaches were described as throbbing in 
character, and he had photophobia and nausea.  The assessment 
was recurrent headaches, post-traumatic migraine-type versus 
possible temporomandibular joint disorder.

At his personal hearings in July 1995 and June 1997, the 
veteran testified that he had headaches every day.  The 
headaches affected his vision, caused dizziness, and 
sensitivity to light.  To relieve his symptoms he took 
medication once or twice a day.  The veteran also testified 
that he was fired from employment on several occasions 
because of excessive absences from work or going home early 
from work because of headaches.  He stated that he has had 10 
jobs sine 1994 and had not been employed for more than a year 
and a half.  

On VA examination in March 1999, the veteran stated that 
since service he has had recurrent headaches, which he 
described as being dull and vascular when severe.  The 
headaches could last up to five hours and they occurred 
daily.  Nausea, without vomiting, blurred vision, and light-
headedness accompanied the headaches.  He denied loss of 
consciousness.  The veteran stated that he took Tylenol, 
extra strength, to obtain partial relief.  He stated that he 
could not work when the headaches were severe and that he 
lost about five days per month from work because of 
headaches.  On neurological examination, the veteran was 
alert, cooperative, and oriented to time, place, and person.  
He showed no impairment of speech, memory, or thinking.  All 
relevant cranial nerve function was intact, the gait and 
station were normal, and motor system examination showed 
normal strength of all muscle groups.  Tone and coordination 
were intact, reflexes were symmetric, both plantar were 
flexor, and sensory examination was intact.  The diagnosis 
was cephalalgia, migraine type secondary to orbital trauma 
sustained in service.  

Under Diagnostic Code 8100, in light of the positive clinical 
findings of record, the Board finds that the veteran's 
headaches occur on a frequency greater than once per month 
and that they are of prolonged duration.  The Board also 
finds that the symptoms of dizziness, photophobia, nausea, 
and pain of the left eye cause severe interference with the 
veteran's employment.  Thus, when applying the benefit of the 
doubt doctrine, the veteran's disability picture more nearly 
approximates the criteria required for a 50 percent rating.  
38 C.F.R. §§ 4.7, 4.124, Diagnostic Code 8100.

The Board notes that the evidence shows that the veteran has 
experienced headaches with photophobia, dizziness, and 
discomfort on a daily basis since service connection has been 
in effect.  The disability has also interfered with 
employment since that time.  As such, in this case, the 
application of staged ratings pursuant to Fenderson is not 
warranted.  Fenderson v. West, 12 Vet. App. 119.

The Board is only required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  

Here, although 38 C.F.R. § 3.321(b)(1) was mentioned at the 
hearing in June 1997, the veteran did not expressly raise 
consideration of an extraschedular rating, and the record 
before the Board does not contain evidence of "exceptional 
or unusual" circumstances that would preclude the use of the 
regular rating schedule.  The evidence does not show that the 
veteran's cranial trauma with post-traumatic cephalalgia and 
migraine-type headaches has required frequent 
hospitalization.  Although the veteran has asserted 
interference with employment throughout the pendency of the 
appeal, the evidence shows that he remains employed and that 
the currently assigned rating contemplates his frequent, 
completely prostrating and prolonged attacks that are 
productive of severe economic interference.  See 38 C.F.R. 
§ 4.1 (2000).  The veteran's current disability picture does 
not preclude the use of the application of the rating 
schedule.  Thus, additional consideration in this regard is 
not warranted.  38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to service connection for an eye disability to 
include defective vision is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to an initial rating of 50 percent for cranial 
trauma with post-traumatic cephalalgia and migraine-type 
headaches is granted, subject to the regulations pertinent to 
the disbursement of monetary funds.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

